Citation Nr: 0109322	
Decision Date: 03/29/01    Archive Date: 04/03/01	

DOCKET NO.  00-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.

2.  Evaluation of organic residuals of frozen right foot, 
currently evaluated as 10 percent disabling.

3.  Evaluation of organic residuals of frozen left foot, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation, based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


INTRODUCTION

The veteran had qualifying active duty from May 1948 to 
October 1953.  He was held as a prisoner of war from November 
1950 to September 1953.  He had nonqualifying service from 
January 1954 to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The March 2000 statement of the case provided the veteran and 
his representative with the provisions of 38 C.F.R. § 3.321 
(2000).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected post-traumatic stress disorder 
(PTSD) is manifested by reports of occasional nightmares, 
nervous feelings, startle responses and crowd avoidance.  
Objective manifestations were mild dysphoria and a mood which 
was predominantly one of mild depression.  

3.  The veteran's affect was not flattened.  His speech was 
not circumstantial, circumlocutory or stereotyped.  There was 
no evidence of panic attacks.  There was no difficulty in 
understanding complex commands.  There was no impairment of 
short or long-term memory.  Judgment was not impaired.  
Abstract thinking was not impaired.  Difficulty in 
establishing and maintaining effective work and social 
relationships is not demonstrated.

4.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

5.  The veteran does not have total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, his own occupation, 
or his own name.  

6.  The organic residuals of a frozen right foot are 
manifested by aching when exposed to cold weather.  There is 
no tissue loss, abnormality as a cold injury residual, skin 
color changes, local impairment of sensation, hyperhidrosis, 
or X-ray abnormalities.

7.  Organic residuals of frozen left foot are manifested by 
aching when exposed to cold weather.  There is no tissue 
loss, abnormality due to cold exposure, skin color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.

8.  Service connection has not been established for any 
disorders other than the PTSD and frozen right and left feet.

9.  The veteran completed eight years of grade school and has 
had work experience as a truck driver and cook.

10.  The service-connected disabilities are not of sufficient 
severity as to prevent the veteran from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Code 9411 (2000).

2.  The criteria for a rating in excess of 10 percent for 
organic residuals of frozen right foot have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including § 4.7 and Code 7122 (2000).

3.  The criteria for a rating in excess of 10 percent for 
organic residuals of frozen left foot have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including § 4.7 and Code 7122 (2000).

4.  The veteran does not have service-connected disabilities 
which are sufficient to produce unemployability without 
regard to advancing age.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.15, 4.16, 4.18 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issues on appeal, the veteran's application is 
complete.  The rating decision and statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which has 
been received, and the evidence to be provided by the 
claimant.

The substantive appeal consisted of a preprinted form in 
which the representative entered the date of the statement of 
the case.  In part, the form alleged that the regional office 
failed to fulfill its statutory duty to assist the veteran 
with his claim.  However, nothing from the veteran or his 
representative identifies any additional records or other 
development which might support the claim.  None of the 
information in the VA clinical notes, VA examination report, 
claim, notice of disagreement, or substantive appeal, 
identifies any additional information which VA could obtain 
to support the claim.  While the representative made a 
general allegation that VA had not fulfilled its duty to 
assist in the development of the claim, neither the 
representative nor the veteran has asked for any specific 
action to develop the claim.  As a practical matter, VA can 
not do development it knows nothing about.  Under the law 
previously in effect, the claimant had a duty to notify VA of 
records he wanted VA to obtain.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Under the current law, it is 
ultimately the claimant's responsibility to present and 
support a claim for benefits.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (herein 
"the Act"), to be codified at § 5107(a).  If the claimant 
knows of evidence which the RO could reasonably obtain or 
generate in support of the claim, he must notify the RO and 
request assistance in obtaining the evidence.  

The Act requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  The Act, to be codified at § 5103A(a).  VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  All relevant Federal 
records have been obtained.  VA clinical records are in the 
claims folder.  The veteran has been examined by VA.  The 
veteran has not reported that any other pertinent evidence 
might be available.  

Review of the record shows that VA has completed its duties 
under the Act and has completed the development of this case 
under all applicable law, regulations and VA procedural 
guidance.  See 38 C.F.R. § 3.104 (2000).

The Act became law while this claim was pending.  The RO did 
not consider the case under the Act and VA guidance issued 
pursuant to the Act.  However, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
the Act.  In addition to performing the pertinent development 
required under the act, the RO notified the veteran of his 
right to submit evidence.  It would not abridge his rights 
under the Act for the Board to proceed to review the appeal.  
Neither the veteran nor the representative have identified 
any further development or specific action required under the 
Act.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  The Board concludes that the 
conditions addressed have not significantly changed and 
uniformed ratings are appropriate in this case.  

PTSD

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (2000).  

The current appeal arises from a claim received on August 5, 
1999.  With consideration of 38 U.S.C.A. § 5110 (West 1991), 
38 C.F.R. §§ 3.157, 3.400, 4.1, 4.2 (2000), the evidence in 
the year before the claim was received shows a follow-up 
visit for essential thrombocytosis in March 1999.  There was 
also a notation of peripheral vascular disease with a 
vasculoplasty having been performed in December 1998, with 
good results.  

A VA clinical note dated in April 1999 shows that the veteran 
had psychologic screening prior to entering a smoking 
cessation program.  The score on the Beck Depression 
Inventory was 8, suggesting no evidence of depression.  Notes 
dated in April and May 1999 reflect treatment in the smoking 
cessation program.  A May 1999 VA clinical note contained an 
impression of thrombocythemia.  The clinical notes reflect 
back pain in September 1999.  

A PTSD examination was conducted in October 1999.  The 
veteran reported that he did not receive any mental health 
treatment and did not take any psychotropic medication.  He 
described his functioning as fair sometimes and then, at 
other times becoming depressed.  When questioned as to PTSD 
symptomatology, the veteran reported that he had nightmares 
about once every couple of months.  He said they sometimes 
involved his military experiences.  He said that he was some 
times awakened and felt nervous.  He stated that he currently 
slept by himself, in part, because he hit his wife in the 
middle of the night.  He generally did not have intrusive 
thoughts about his military experiences unless the topic was 
brought up by someone else in conversation.  He was easily 
startled by noises.  He did not like crowds.  He seldom went 
to restaurants and when he did, he sat with his back against 
the wall.  He went to stores infrequently and when he did, he 
went in and out quickly.  He watched war movies and enjoyed 
them, but sometimes they got on his nerves.  The veteran had 
been married for approximately 43 years and described his 
relationship as "so so."  He reported past problems with his 
temper.  His last job had been working for three years for 
his sister in a restaurant.  He had had a variety of other 
jobs in the past.  He currently spent time sitting around the 
house and fishing and hunting when he was able to do so.  He 
had friends, but his best friend died the previous year.  
Currently, most of his visiting was with his family.

On mental status examination, the veteran was noted to be 
casually groomed.  His behavior was generally within normal 
limits throughout the examination.  Eye contact was good.  No 
anxiety was noted, but he did appear mildly dysphoric.  
Speech was within normal limits with regard to rate and 
rhythm.  The predominant mood was one of mild depression and 
affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight and no 
loosening of associations was noted nor was any confusion.  
There was no gross impairment in memory observed and the 
veteran was oriented in all spheres.  Hallucinations were not 
complained of and no delusional material was noted during the 
examination.  The veteran's insight was adequate, as was his 
judgment.  He reported occasional suicidal ideation, but 
denied any intent.  He denied homicidal ideation.  The 
impression was PTSD, chronic.  The global assessment of 
functioning was 60.

It has been asserted that the veteran's PTSD has increased in 
severity and warrants a higher rating.  While the veteran may 
feel that his disability has increased, the objective 
findings of a trained medical professional provide more 
probative evidence as to the extent of the disability, and 
whether the criteria for a higher rating have been met.  
Evaluating the objective findings in accordance with the 
schedular criteria, the Board finds that the preponderance of 
the evidence shows the disability manifestations more closely 
approximate the criteria for the current 30 percent rating 
and do not approximate any applicable criteria for a higher 
rating.  38 C.F.R. § 4.7 (2000).  

Specifically, the veteran's affect was appropriate and not 
flattened as required for a 50 percent rating.  His speech 
was within normal limits and not circumstantial, 
circumlocutory or stereotyped as indicative of a 50 percent 
rating.  

The mood of mild depression noted by the examiner was well 
within the depressed mood which is part of the criteria for 
the current 30 percent rating and does not approximate the 
disturbances of motivation and mood required for the 
50 percent rating.  38 C.F.R. § 4.7 (2000).  

There was no difficulty in understanding complex commands 
indicative of a 50 percent rating.  There were none of the 
impairments of the thinking processes indicative of the 70 or 
100 percent evaluations.  Rather, the veteran's thought 
processes and associations were logical and tight with no 
loosening of association or confusion.  

The current 30 percent rating contemplates some mild memory 
loss and the next higher rating would require a significant 
impairment of short and long-term memory.  Here, the examiner 
reported that no gross impairment in memory was observed.  
Clearly, there are no memory deficits which would approximate 
the criteria for a higher rating.  

There is no impairment of judgment, rather the veteran's 
insight and judgment were adequate.  

The examination report indicates that the veteran experiences 
some difficulty in public and associates with a limited 
number of people; however, the evidence does not show that he 
experiences panic attacks more than once a week or that he 
has reduced reliability and productivity with difficulty in 
establishing and maintaining effective work and social 
relationships due to his PTSD.  Consequently, the 
preponderance of the evidence establishes that the disability 
is well within the criteria for the current 30 percent rating 
and does not approximate the criteria for the next higher, 50 
percent rating.

While the discussion has focused on the next higher rating, 
the Board also notes that the disability does not approximate 
the criteria for the 70 and 100 percent ratings.  In 
assessing those rating criteria, it is noteworthy that the 
veteran was appropriately groomed and there was no evidence 
of neglect of personal appearance or hygiene.  There was no 
evidence of any impairment in his thought processes.  There 
was no evidence of hallucinations or delusions.  There was no 
suicidal intent or homicidal ideation.  There was no evidence 
of any significant thought disorder.  

The examiner expressed the opinion that the veteran's global 
assessment of functioning was 60.  A global assessment of 
functioning (GAF) is a scale reflecting the psychological, 
social and occupational functioning under hypothetical 
continuum of mental illness.  Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  A 60 percent 
rating indicates moderate difficulty in social, occupational, 
or school functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  It should be noted that the GAF of 60 
is the most mild rating within the moderate range.  The GAF 
of 60 does not establish that the veteran has the 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships which 
would approximate the criteria for a 50 percent rating.  It 
should be noted that the evaluation must consider all 
evidence of record and not be based solely on the examiner's 
assessment of the level of disability at the moment of 
examination.  38 C.F.R. § 4.126(a) (2000).

The Board's review of the entire record shows that the 
medical findings provide a preponderance of the evidence 
which establishes that the manifestations of the service-
connected PTSD do not approximate any applicable criteria for 
a higher evaluation.



Frozen Feet

Cold injury residuals will be rated as 10 percent disabling 
where there is pain, numbness, cold sensitivity or 
arthralgia.  A 20 percent rating requires pain, numbness, 
cold sensitivity or arthralgia; plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched-out lesions, or osteoarthritis) of 
affected parts.  A 30 percent rating requires pain, numbness, 
cold sensitivity, or arthralgia; plus two or more of the 
following:  Tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched-out 
lesions, or osteoarthritis) of affected parts.  38 C.F.R. 
Part 4, Code 7122 (2000).  

Review of the medical records, for the year before the claim 
was received, does not reveal any manifestations of the 
veteran's frozen feet residuals.  Cf. 38 U.S.C.A. § 5110 
(West 1991), 38 C.F.R. §§ 3.157, 3.400, 4.1, 4.2 (2000), 

On the October 1999 VA examination, the veteran reported that 
his feet simply ached when exposed to cold and that he had 
some excessive perspiration of the feet over the years.  He 
also had fungal infections of the feet and thickening of the 
toenails.  If he walked 4 to 5 blocks, he would note pain in 
his feet.  These manifestations, reported by the veteran, 
pain and cold sensitivity, would support the current 10 
percent rating.

A higher rating would require additional objective findings.  
In this case, examination of the feet, in October 1999, 
showed them to be pink and warm to the touch.  There was a 
loss of hair in a stocking distribution and thinning of the 
skin over the toes in particular.  Those findings are not a 
part of the criteria for a higher rating.  Those findings are 
not analogous to the criteria for a higher rating.  38 C.F.R. 
§ 4.20 (2000).  Those findings do not approximate any 
applicable criteria for a higher rating.  38 C.F.R. Part 4 
(2000).  The records reflect the presence of peripheral 
vascular disease, for which service connection has not been 
established.  

The right great toe showed a marked thickening of the toenail 
and there was minimum thickening of the nails and the other 
toes of both feet.  While nail abnormalities may be a 
manifestation of cold injury residuals, the thickening of the 
nails in this case has been associated with a fungal 
infection, for which service connection has not been 
established.  Neither the October 1999 examination, nor any 
other examination, has identified nail abnormalities 
associated with cold injury residuals.

Other foot findings were essentially normal.  There was no 
evidence of callous formation, pes planus or callous 
deformity.  The dorsalis pedis pulses were of good quality, 
as were the posterior tibial pulses, bilaterally.  There were 
no surgical scars, ulcerations or skin grafts.  All digits 
were present.  X-rays of the feet showed them to be normal.

Here again, while the veteran may feel that there has been an 
increase in symptomatology, the findings of a trained medical 
professional are more probative in determining if the 
criteria for a higher rating have been met.  In this case, 
the recent VA examination provides a preponderance of the 
evidence which establishes that the manifestations of the 
service-connected disability do not approximate any 
applicable criteria for a higher rating.  38 C.F.R. § 4.7 
(2000).  Consequently, increased ratings for both feet must 
be denied.

TDIU  

The only disabilities for which service connection has been 
established are the PTSD, organic residuals of frozen right 
foot, and organic residuals of frozen left foot.  As 
discussed above, the service-connected disabilities are 
properly rated as 30 percent, 10 percent, and 10 percent 
disabling, respectively.  The combined disability rating, 
with consideration of the bilateral factor, is 50 percent.  
38 U.S.C.A. §§ 4.25, 4.26 (2000).  This does not meet the 
schedular requirements of 38 C.F.R. § 4.16(a) (2000) for 
TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2000).  In 
such cases, the RO may submit the case to the Director, 
Compensation and Pension Service for extraschedular 
consideration.  The March 2000 statement of the case 
explained that the case was not being submitted for 
extraschedular consideration because there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.  

In his application for TDIU, the veteran reported completing 
eight years of grade school.  This elementary education would 
furnish the veteran with basic reading and arithmetic skills, 
such that he can perform many types of semiskilled work.  The 
veteran's application shows that he worked for many years as 
a truck driver, and also worked as a cook.  His service-
connected disabilities have been essentially static and did 
not significantly interfere with his ability to perform those 
jobs.  The preponderance of the evidence here does not show 
that the service-connected disabilities would prevent the 
veteran from engaging in similar work.  The Board has 
carefully reviewed all of the presentations by the veteran 
and his representative and notes that they repeatedly assert 
that the claim for TDIU should have been granted.  However, 
while both the rating decision and the statement of the case 
notified the veteran and his representative that the evidence 
did not show factors which would render the veteran 
unemployable, neither has presented argument or evidence 
identifying anything associated with the service-connected 
disabilities which would render the veteran unemployable, in 
light of his education and experience.  None of the medical 
personnel who have examined and treated the veteran have 
indicated that the service-connected disabilities render him 
unemployable.  In light of the limited manifestations of the 
service-connected disabilities, there is no reasonable 
possibility that further development would establish that the 
service-connected disabilities render the veteran 
unemployable.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), to be codified at 
§ 5103A (a)(2).  Consequently, the preponderance of the 
evidence is against the claim and TDIU must be denied.


ORDER

A higher evaluation for PTSD is denied.  A higher evaluation 
for organic residuals of frozen right foot is denied.  A 
higher evaluation for organic residuals of frozen left foot 
is denied.  TDIU is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

